I115th CONGRESS1st SessionH. R. 927IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mrs. Walorski (for herself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the eligibility for beneficiary travel for veterans seeking treatment or care for military sexual trauma in specialized outpatient or residential programs at facilities of the Department of Veterans Affairs, and for other purposes. 
1.Beneficiary travel for veterans seeking treatment or care for military sexual trauma in specialized outpatient or residential programs of the Department of Veterans Affairs
(a)EligibilitySection 111 of title 38, United States Code, is amended— (1)in subsection (b)(1), by adding at the end the following subparagraph:

(H)A veteran whose travel to a specialized outpatient or residential program at a Department facility is in connection with treatment or care for military sexual trauma.; and (2)by adding at the end the following new subsection:

(h)In this section: (1)The term military sexual trauma means psychological trauma, which in the judgment of a Department mental health professional, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the veteran was serving on active duty or active duty for training.
(2)The term sexual harassment means repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character.. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to travel occurring after the date of the enactment of this Act. 
